REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious an additive fabrication device configured to fabricate objects by forming layers of solid material from a polymeric source material, the additive fabrication device comprising: 
a first heater arranged proximate to the material bed and configured to heat at least a portion of the source material in the material bed; 
an enclosure surrounding the material bed, the enclosure comprising an optical waveguide; and
at least one light source, distinct from the at least one source of electromagnetic radiation, arranged to direct light into the enclosure through the optical waveguide to illuminate the material bed within the enclosure,
in combination with the other limitations in the claim.
It is noted that an optical waveguide is a spatially inhomogeneous structure for guiding light, such as an optical fiber, and is thus distinct from refractive apertures, which are homogeneous structures which cause refraction.   
Johnson (US PG Pub 2017/0266728), Philippi (DE 102013214320, made of record herein), and Atanasoff (US PG Pub 2018/0364156) are the closest prior art of record.
Johnson and other prior art references teach additive fabrication devices with a heater arranged proximate to a material bed and with enclosures comprising refractive apertures, such as lenses or windows, to direct an energy beam for material fusing into the enclosure.
Philippi and other prior art references teach lamps arranged inside the fabrication device enclosure to illuminate the material bed (19 in Fig. 1).
Atanasoff teaches an additive fabrication device with an enclosure comprising an optical waveguide for directing a sensor probe beam through the process region parallel to the substrate holder.  However, the light source and waveguide in Atanasoff are not arranged to arranged to direct light into the enclosure through the optical waveguide to illuminate the material bed within the enclosure and instead are arranged and used for sensing and monitoring the build process on the substrate.
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745